DETAILED ACTION
	In Preliminary Amendment on 07/08/2020 Claims 22-58 are pending. Claims 22-58 are newly added. Claims 22-58 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23, 25-27, 29-31, 33-36, 38-40, 42-44, 46-49, 51-53, 55-56, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/089358 A2 (“Nadella”) in view of US 2009/0026198 A1 (“Ichikawa”).
Regarding claim 22, Nadella teaches a method of forming a foamed thermoplastic sheet (Abstract), comprising:
	allowing a thermoplastic sheet to absorb inert gas to at least partially saturate the thermoplastic sheet, the thermoplastic sheet having a first side and a second side, the second side opposite the first side (¶¶ [0037-0038] teach an absorbing step where a thermoplastic sheet absorbs an effective amount of plasticizing gas, e.g., CO2 or N2. A sheet, by definition has, a first side opposing a second side); and
	applying heat to induce foaming in the thermoplastic sheet (¶¶ [0040-0041] teach a heating step to initiate foaming in the thermoplastic sheet).
	Nadella does not explicitly teach applying heat to a side to induce asymmetric foaming; wherein the heat applied to the first side produces a foamed thermoplastic sheet having cells of a first average size on the first side and cells of a second average size on the second side, the first average size larger than the second average size.
	Ichikawa teaches applying heat to the first side to induce asymmetric foaming in the thermoplastic sheet (¶ [0023] teaches an unfoamed material being heated to effect the foaming; ¶¶ [0067, 0085] teach heating a specific side of the unformed material to induce asymmetric foaming); wherein the heat applied to the first side produces a foamed thermoplastic sheet having cells of a first average size on the first side and cells of a second average size on the second side (¶ [0066] teaches if heating time is long, diameters of spherical foamed cells increase and vice versa when heating time is short), the first average size larger than the second average size (¶ [0066] teaches if heating time is long, diameters of spherical foamed cells increase and vice versa when heating time is short).
	It would have been obvious to one with ordinary skill in the art to modify the process of Nadella to incorporate the asymmetric foaming as taught by Ichikawa motivated discontinuing heating before the pores are formed over the whole thickness of the unfoamed article, then the foamed article is obtained having a smooth, lustrous, aesthetically appealing skin layer on the outer surface side only or to avoid a decrease in the strength of the neck portion of a formed container that is threaded and a decrease in the dimensional stability thereof (Ichikawa – ¶¶ [0028, 0030, 0067]).

	Regarding claim 23, Nadella teaches the thermoplastic sheet includes polylactic acid (Abstract, ¶ [0012]).

	Regarding claim 25, Nadella teaches extruding the thermoplastic sheet (¶ [0009] teaches a continuous process where a polymeric sheet is extruded and run through a container of supercritical fluid under pressure).
	Alternatively, Ichikawa teaches extruding the thermoplastic sheet (¶¶ [0056, 0068]). It would have been obvious to modify the process of Nadella to incorporate the extrusion process as taught by Ichikawa motivated by increasing the production rate by using a continuous formation process (Nadella - ¶ [0009]).

	Regarding claim 26, Nadella teaches disposing the thermoplastic sheet in a pressure vessel and allowing the thermoplastic sheet to absorb the inert gas in the pressure vessel (¶¶ [0037-0038]).
	
Regarding claim 27, Nadella teaches the inert gas in the pressure vessel is at a pressure between 400 Psi and 1000 Psi (¶ [0037] teaches a pressure selected from 0.345 to about 9.65 MPa or 50 to 1400 Psi. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).

Regarding claim 29, Nadella teaches drawing the foamed thermoplastic sheet into a shape on a mold (¶¶ [0041, 0050, 0061] teach after or concurrent with the heating step forming or thermoforming the foamed thermoplastic sheet).

Regarding claim 30, Nadella teaches the mold being processed in a thermoformer (¶¶ [0041, 0050, 0061] teach after or concurrent with the heating step forming or thermoforming the foamed thermoplastic sheet in a thermoformer).

Regarding claim 31, Nadella teaches the shape is a cup or a tray (¶ [0041] teaches forming into the shape of a cup or tray).

	Regarding claim 33, Nadella teaches stretching the thermoplastic sheet while applying heat to the thermoplastic sheet (¶¶ [0014, 0042, 0057] teach heating and mechanically stretching the plasticized thermoplastic sheet to initiate foaming).

Regarding claims 34-35, Nadella teaches a method comprising:
	allowing a thermoplastic sheet to absorb an inert gas to at least partially saturate the thermoplastic sheet (¶¶ [0037-0038] teach an absorbing step where a thermoplastic sheet absorbs an effective amount of plasticizing gas, e.g., CO2 or N2. A sheet, by definition has, a first side opposing a second side); and
applying heat to induce foaming in the thermoplastic sheet (¶¶ [0040-0041] teach a heating step to initiate foaming in the thermoplastic sheet).
	Nadella does not explicitly teach applying heat at a first rate to a first side of the thermoplastic sheet; and applying heat at a second rate, wherein the second rate is zero, to a second side of the thermoplastic sheet, the second rate less than the first rate, the differential between the first rate and the second rate inducing asymmetric foaming of the thermoplastic sheet.
Ichikawa teaches applying heat at a first rate to a first side of the thermoplastic (¶ [0023] teaches an unfoamed material being heated to effect the foaming; ¶¶ [0067, 0085] teach heating a specific side of the unformed material to induce asymmetric foaming); and applying heat at a second rate, wherein the second rate is zero, to a second side of the thermoplastic, the second rate less than the first rate, the differential between the first rate and the second rate inducing asymmetric foaming of the thermoplastic (¶¶ [0023, 0066-0067, 0085]).
	It would have been obvious to one with ordinary skill in the art to modify the process of Nadella to incorporate the asymmetric foaming as taught by Ichikawa motivated discontinuing heating before the pores are formed over the whole thickness of the unfoamed article, then the foamed article is obtained having a smooth, lustrous, aesthetically appealing skin layer on the outer surface side only or to avoid a decrease in the strength of the neck portion of a formed container that is threaded and a decrease in the dimensional stability thereof (Ichikawa – ¶¶ [0028, 0030, 0067]).

Regarding claim 36, Nadella teaches the thermoplastic sheet includes polylactic acid (Abstract, ¶ [0012]).

	Regarding claim 38, Nadella teaches extruding the thermoplastic sheet (¶ [0009] teaches a continuous process where a polymeric sheet is extruded and run through a container of supercritical fluid under pressure).
	Alternatively, Ichikawa teaches extruding the thermoplastic sheet (¶¶ [0056, 0068]). It would have been obvious to modify the process of Nadella to incorporate the extrusion process as taught by Ichikawa motivated by increasing the production rate by using a continuous formation process (Nadella - ¶ [0009]).

Regarding claim 39, Nadella teaches disposing the thermoplastic sheet in a pressure vessel and allowing the thermoplastic sheet to absorb the inert gas in the pressure vessel (¶¶ [0037-0038]).
	
Regarding claim 40, Nadella teaches the inert gas in the pressure vessel is at a pressure between 400 Psi and 1000 Psi (¶ [0037] teaches a pressure selected from 0.345 to about 9.65 MPa or 50 to 1400 Psi. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).

Regarding claim 42, Nadella teaches drawing the thermoplastic sheet into a mold to form a shape (¶¶ [0041, 0050, 0061] teach after or concurrent with the heating step forming or thermoforming the foamed thermoplastic sheet).

Regarding claim 43, Nadella teaches the mold being processed in a thermoformer (¶¶ [0041, 0050, 0061] teach after or concurrent with the heating step forming or thermoforming the foamed thermoplastic sheet in a thermoformer).

Regarding claim 44, Nadella teaches the shape is a cup or a tray (¶ [0041] teaches forming into the shape of a cup or tray).

	Regarding claim 46, Nadella teaches stretching the thermoplastic sheet while applying heat to the thermoplastic sheet (¶¶ [0014, 0042, 0057] teach heating and mechanically stretching the plasticized thermoplastic sheet to initiate foaming).

	Regarding claim 47-48, Nadella teaches a method comprising:
	allowing a thermoplastic sheet to absorb an inert gas during a first period to at least partially saturate the thermoplastic sheet, the thermoplastic sheet having a first side and a second side, the second side opposite the first side (¶¶ [0037-0038] teach an absorbing step where a thermoplastic sheet absorbs an effective amount of plasticizing gas, e.g., CO2 or N2. A sheet, by definition has, a first side opposing a second side);
	applying heat at a first intensity to form a foamed thermoplastic sheet (¶¶ [0040-0041] teach a heating step to initiate foaming in the thermoplastic sheet, where the heat is applied using an infrared heater which inherently has an intensity); and
	drawing the foamed thermoplastic sheet into a shape on a mold (¶¶ [0041, 0050, 0061] teach after or concurrent with the heating step forming or thermoforming the foamed thermoplastic sheet).
Nadella does not explicitly teach applying heat to the first side at a first intensity while applying heat to the second side at a second intensity, wherein the second intensity is zero, to form a foamed thermoplastic sheet, the second intensity less than the first intensity.
Ichikawa teaches applying heat to the first side at a first intensity while applying heat to the second side at a second intensity, wherein the second intensity is zero, to form a foamed thermoplastic sheet, the second intensity less than the first intensity (¶ [0023] teaches an unfoamed material being heated to effect the foaming; ¶¶ [0067, 0085] teach heating a specific side of the unformed material to induce asymmetric foaming; ¶ [0063] teaches heating using an infrared-ray heater to effect the foaming).
	It would have been obvious to one with ordinary skill in the art to modify the process of Nadella to incorporate the asymmetric foaming as taught by Ichikawa motivated discontinuing heating before the pores are formed over the whole thickness of the unfoamed article, then the foamed article is obtained having a smooth, lustrous, aesthetically appealing skin layer on the outer surface side only or to avoid a decrease in the strength of the neck portion of a formed container that is threaded and a decrease in the dimensional stability thereof (Ichikawa – ¶¶ [0028, 0030, 0067]).

Regarding claim 49, Nadella teaches the thermoplastic sheet includes polylactic acid (Abstract, ¶ [0012]).

	Regarding claim 51, Nadella teaches extruding the thermoplastic sheet (¶ [0009] teaches a continuous process where a polymeric sheet is extruded and run through a container of supercritical fluid under pressure).
	Alternatively, Ichikawa teaches extruding the thermoplastic sheet (¶¶ [0056, 0068]). It would have been obvious to modify the process of Nadella to incorporate the extrusion process as taught by Ichikawa motivated by increasing the production rate by using a continuous formation process (Nadella - ¶ [0009]).

Regarding claim 52, Nadella teaches disposing the thermoplastic sheet in a pressure vessel and allowing the thermoplastic sheet to absorb the inert gas in the pressure vessel (¶¶ [0037-0038]).
	
Regarding claim 53, Nadella teaches the inert gas in the pressure vessel is at a pressure between 400 Psi and 1000 Psi (¶ [0037] teaches a pressure selected from 0.345 to about 9.65 MPa or 50 to 1400 Psi. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).

Regarding claim 55, Nadella teaches the mold being processed in a thermoformer (¶¶ [0041, 0050, 0061] teach after or concurrent with the heating step forming or thermoforming the foamed thermoplastic sheet in a thermoformer).

Regarding claim 56, Nadella teaches the shape is a cup or a tray (¶ [0041] teaches forming into the shape of a cup or tray).

	Regarding claim 58, Nadella teaches stretching the thermoplastic sheet while applying heat to the thermoplastic sheet (¶¶ [0014, 0042, 0057] teach heating and mechanically stretching the plasticized thermoplastic sheet to initiate foaming).

Claims 24, 37, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/089358 A2 (“Nadella”) in view of US 2009/0026198 A1 (“Ichikawa”), as applied to claims 22, 34, and 47, further in view of US 2010/0297416 A1 (“Kumar”).
	Regarding claims 24, 37, and 50, Nadella does not explicitly teach the thermoplastic sheet is allowed to absorb the inert gas for a time period of less than 45 minutes
Kumar suggests the thermoplastic sheet is allowed to absorb the inert gas for a time period of less than 45 minutes (Figs. 6-7 and [0053, 0056-0057] describe the CO2 concentration in polylactic acid over the course of a few minutes to a few hours. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the method of Nadella to incorporate the period of absorption as taught by Kumar motivated by shortening the saturation time for the polylactic acid (Kumar – ¶ [0053]). Kumar also teaches polymer saturation times are predictably determined for any given combination of temperature and pressure conditions (Kumar – ¶ [0035]).

Claims 28, 41, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/089358 A2 (“Nadella”) in view of US 2009/0026198 A1 (“Ichikawa”), as applied to claims 22, 26, 34, 39, 52, and 47, further in view of USP 3651183 (“Hosoda”).
	Regarding claims 28, 41, and 54, Nadella teaches inert gas being absorbed by the thermoplastic sheet (¶¶ [0037-0038]).
Nadella does not explicitly teach transferring water to the pressure vessel while the gas is being absorbed by the plastic.
Hosoda teaches transferring water to the pressure vessel while the gas is being absorbed by the plastic (Col. 25 lines 42-60 teach placing a polyethylene body into a vessel and exposing the body to carbon dioxide and then performing a secondary expansion by heating for 60 minutes under a steam pressure).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Nadella to incorporate the water transfer as taught by Hosoda to further expand the plastic without forming cracks in the periphery (Hosoda – Col. 5 lines 18-32). 

Claims 32, 45, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/089358 A2 (“Nadella”) in view of US 2009/0026198 A1 (“Ichikawa”), as applied to claims 22, 34, and 47, further in view of US 2006/0091576 A1 (“Takase”).
Regarding claims 32, 45, and 57, Nadella teaches the method of forming a foamed thermoplastic sheet (¶ [0037-0038, 0040-0041).
Nadella does not explicitly teach adding a colorant to the thermoplastic.
Takase teaches adding a colorant to the thermoplastic (¶ [0103] teaches additives such as a colorant may be added to the base resin according to an application purpose).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the thermoplastic sheet of Nadella to incorporate a colorant motivated by selecting an appropriate colorant for a specified application (Takase - ¶ [0103]). For example, one of ordinary skill in the art would understand that producing an aesthetically pleasing container could incorporate a colorant in light of Takase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744